Exhibit 10.1

 
AMENDMENT TO SERVICES AGREEMENT
 


By this Amendment to the Services Agreement dated March 21, 2013 (the "Services
Agreement") by and between Ortsbo, Inc., an Ontario, Canada corporation and its
subsidiary Ortsbo USA Inc., a Delaware corporation (collectively, "Ortsbo") at
30 West Beaver Creek Road Suite 111 Richmond Hill, ON L4B 3Kl, Yappn Acquisition
Sub, Inc. (“Yappn Acquisition”) a Delaware corporation at 1001 Avenue of the
Americas, 11th Floor, New York, New York 10018, and Yappn Corp. (“Yappn”), a
Delaware corporation at 1001 Avenue of the Americas, 11th Floor, New York, New
York 10018.
 
WHEREAS, Acquisition Sub assumed the liabilities of Intertainment Media under
the Services Agreement,
 
WHEREAS, the parties wish to provide for certain additional agreements and
obligations as set forth herein;
 
NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:
 
1.           “Ortsbo Property” is defined in Section 5.1 of the Agreement.
 
2.           Ortsbo hereby grants Yappn Corporation (“Yappn”) an exclusive
license to use Ortsbo Property relating to Social Media applications. Ortsbo may
not use the Ortsbo Property in connection with a Third Party use.
 
3.          Ortsbo also herby grants Yappn a right of first refusal to purchase
the Ortsbo Property (the “Right of First Refusal”).  In the event that Ortsbo
shall receive and wishes to accept an offer to sell all or part of the Ortsbo
Property (the “Offer”), Ortsbo shall deliver a written notice to Yappn
containing the proposed terms and conditions of the Offer, including all
material terms of the offer and the names and addresses of the offeree. At the
request of Yappn, Ortsbo shall demonstrate to a reasonable satisfaction of
Yappn’s board of directors that the Offer is bona fide.   Yappn shall have the
right, subject to any applicable approvals, exercisable by written notice to
Ortsbo to purchase the Ortsbo Property, including the applicable source code of
Ortsbo’s representational state transfer (RST) application programming interface
(API) subject to negotiated and acceptable terms which may require a fair market
opinion. If and to the extent that Yappn does not exercise its right to purchase
the Ortsbo Property, Ortsbo may continue to consummate the Offer. The right of
first refusal granted pursuant to this paragraph shall terminate two years from
the date of this Agreement.
 
4.           Ortsbo also hereby grants Yappn the right to purchase a copy of the
source code of Ortsbo’s representational state transfer (RST) application
programming interface (API) as it relates to Social Media applications for a
purchase price of $2,000,000 which may be paid in cash or restricted shares of
the Common Stock of Yappn based on a per share price of $.15 per share. Yappn
may exercise the right granted to it pursuant to this paragraph by notifying
Ortsbo of its intent and the purchase and sale of the source code of Ortsbo
representational state transfer (RST) application programming interface (API) as
it relates to Social Media applications shall take place as soon as reasonably
practicable after such notice but no longer than 180 days from such notice.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Within ten days of the date hereof Yappn shall issue Ortsbo
1,666,666 shares of its restricted Common Stock (based on a $.15 per share
price).
 
6.1 Representations and Warranties:


 
(a)
Ortsbo acknowledges that the shares of Common Stock issuable pursuant to this
Amendment Agreement (the “Shares”) have not been registered under Act and
accordingly are “restricted securities” within the meaning of Rule 144 of the
Act.  As such, the Shares may not be resold or transferred unless Yappn has
received an opinion of counsel and in form reasonably satisfactory to Yappn that
such resale or transfer is exempt from the registration requirements of that
Securities Act of 1933, as amended (the “Act”)

 
(b)  
Ortsbo has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of Yappn concerning an
investment in the Shares and any additional information that Ortsbo has
requested.

 
 
(c)
Ortsbo’s parent company, Intertainment Media Inc. has experience in investments
in restricted and publicly traded securities, and has experience in investments
in speculative securities and other investments that involve the risk of loss of
investment.  Ortsbo and Intertainment Media Inc. acknowledge that an investment
in the Shares is speculative and involves the risk of loss. Ortsbo’s parent
company, Intertainment Media Inc. has the requisite knowledge to assess the
relative merits and risks of this investment without the necessity of relying
upon other advisors, and Ortsbo and Intertainment Media Inc. can afford the risk
of loss of his entire investment in the Shares.



 
(d)
Ortsbo is acquiring the Shares for its own account for long-term investment and
not with a view toward resale or distribution thereof except in accordance with
applicable securities laws.

 
 
(e)
Ortsbo represents and warrant that its entry into this Amendment Agreement and
the obligations and duties undertaken hereunder will not conflict with,
constitute a breach of or otherwise violate the terms of any agreement or court
order to which Ortsbo is a party, and Ortsbo has all requisite corporate
authority and approval to enter into this Amendment Agreement and it is not
required to obtain the consent of any person, firm, corporation or other entity
in order to enter into this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
7. Ortsbo hereby indemnifies and agrees to defend and hold harmless Yappn from
and against any and all claims, demands and actions, and any liabilities,
damages or expenses resulting therefrom, including court costs and reasonable
attorneys' fees, arising out of or relating to the agreements and
representations made by Ortsbo in this Amendment Agreement.  Yappn’s obligations
under this paragraph shall survive the termination, for any reason, of this
Amendment Agreement.
 
8. If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Amendment Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.
 
9.  This Amendment Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by, the laws of the State of New
York.  Any dispute arising hereunder shall be subject to the exclusive
jurisdiction of the federal and state courts of the state of New York, New York
County.
 
10.   Except as amended and/or supplemented hereby the terms and provisions of
the Services Agreement shall remain in full force and effect.

 
IN WITNESS WHEREOF, the Parties hereto have set their hands, intending to be
bound hereby, on the Effective Date shown below.
 
 
 

--------------------------------------------------------------------------------

 
 

ORTSBO USA INC.        
By:
/s/ David Lucatch         Name: David Lucatch         Title: President  

 
 

ORTSBO, INC.        
By:
/s/ David Lucatch         Name: David Lucatch         Title: President and CEO  


 

Yappn Corp.        
By:
/s/ Craig McCannell         Name: Craig McCannell         Title: CEO  

 
 

Yappn Acquisition Sub, Inc.        
By:
/s/ Craig McCannell         Name: Craig McCannell         Title: CEO  



Acknowledged:       Intertainment Media, Inc.        
By:
/s/ Anthony R. Pearlman           Anthony R. Pearlman (Name)           COO and
President  (Title)  

 

--------------------------------------------------------------------------------